Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-5, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120061376 A1 to McBean et al. (“McBean”).
McBean discloses:
Regarding claim 1:
a housing (e.g., warmer seen in Fig. 2) defining an interior space, the housing having a recess (e.g., reservoir 102) extending into an upper face thereof, the housing being configured for selectively positioning a thermal energy storage material in the interior space (e.g., Fig. 2 and para 99); and 
a bowl (e.g., large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) comprising a bottom (e.g., bottom of large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) having a lower sidewall (e.g., lower sidewall of large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) coupled thereto and extending therefrom, the lower sidewall having an upper sidewall (e.g., upper sidewall of large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) coupled thereto and extending therefrom defining a top of the bowl, the top being open wherein the top is configured for insertion of an article into the bowl, the lower sidewall being configured for inserting into the recess and for selectively engaging the housing, the bottom and the lower sidewall being integrally coupled together and comprising a material (e.g., glass/plastic of large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) such that the bottom and the lower sidewall of the bowl are configured for heat transfer between the thermal energy storage material and the article, the upper sidewall being insulated, wherein the upper sidewall comprises an inner wall (e.g., inner wall of large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) and an outer wall (e.g., outer wall of large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) defining an internal space (e.g., space between inner and outer walls of large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099), the internal space being occupied by an insulator (e.g., interior glass/plastic within the walls of large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) (e.g., Fig. 1-2 and para 98-99);
Regarding claim 2:
the housing having an orifice (e.g., drain holes 106 seen in Fig. 2, orifice of drain or valve 118 seen in Fig. 3) positioned in the upper face between the recess and a circumference of the upper face wherein the orifice is configured for addition of the thermal energy storage material to the interior space (e.g., Fig. 2-3 and para 68 and 99-101); and 
a panel (e.g., panel of drain or valve 118 seen in Fig. 3) hingedly engaged to the housing proximate to the orifice, the panel being configured for selectively engaging the housing for closing the orifice (e.g., Fig. 2-3 and para 68 and 99-101);
Regarding claim 4: the recess is circularly shaped (e.g., Fig. 5);
Regarding claim 5: 
a cutout (e.g., cutouts where thermostats 111, 113 are located) positioned in a lower face of the housing such that the cutout is positioned for draining the thermal energy storage material from the interior space (e.g., Fig. 2 and para 110); and 
a plug (e.g., thermostats 111, 113) selectively engageable to the housing by insertion into the cutout such that the plug is positioned for closing the cutout (e.g., Fig. 2 and para 110);
Regarding claim 16: a heating unit (e.g., electric heater 105) coupled to the housing and positioned adjacent to the recess wherein the heating unit is configured for selectively warming the bowl and the article positioned therein (e.g., Fig. 2 and para 99); and
Regarding claim 17: the heating unit comprises a heating element (e.g., electric heater 105) (e.g., Fig. 2 and para 99).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBean in view of US 20170035248 A1 to Roth et al. (“Roth”).
McBean discloses substantially all of the features of the claimed invention as set forth above.
McBean does not explicitly disclose a first connector and a second connector (as recited in claims 8-10).
However, Roth discloses:
Regarding claim 8: 
a first connector (e.g., lip 43A, thread 45A, pin 47A) engaged to the lower sidewall (e.g., Fig. 8A-8C and para 55-58); and 
a second connector (e.g., constricting member 43B, thread 45B, 47B) engaged to the housing within the recess, the second connector being complementary to the first connector such that the second connector is positioned for selectively engaging the first connector for coupling the bowl to the housing (e.g., Fig. 8A-8C and para 55-58);
Regarding claim 9: 
a first connector (e.g., lip 43A, thread 45A, pin 47A) engaged to the lower sidewall (e.g., Fig. 8A-8C and para 55-58); and 
a second connector (e.g., constricting member 43B, thread 45B, 47B) engaged to the housing within the recess, the second connector being complementary to the first connector such that the second connector is positioned for selectively engaging the first connector for coupling the bowl to the housing (e.g., Fig. 8A-8C and para 55-58); and
Regarding claim 10: the second connector comprises a track (e.g., constricting member 43B, thread 45B, 47B) and the first connector comprises a tab (e.g., lip 43A, thread 45A, pin 47A) such that the track is positioned for inserting the tab as the lower sidewall of the bowl is rotated within the recess (e.g., Fig. 8A-8C and para 55-58).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify McBean as suggested and taught by Roth in order to provide a convenient way to lock the components together.



Claims 3 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBean in view of US 20100251902 A1 to Schandel et al. (“Schandel”).
McBean discloses substantially all of the features of the claimed invention as set forth above.
McBean does not explicitly disclose the housing is substantially disc shaped (as recited in claim 3) and a lid (as recited in claim 11).
However, Schandel discloses:
Regarding claim 3: the housing is disc shaped (e.g., Fig. 1-3 and para 18);
Regarding claim 11: a lid (e.g., lid 40) selectively engageable to the bowl for closing the top (e.g., Fig. 1-3 and para 17);
Regarding claim 12: the lid is transparent wherein the lid is configured for viewing the article positioned in the bowl (e.g., lid 40 is preferably predominantly made of glass, although it is contemplated that the lid 40 be made of a different, preferably transparent or translucent material, such as a polymeric material as disclosed in para 23);
Regarding claim 13: including a fastening unit (e.g., clip 22) configured to be selectively engageable to the lid and the bowl for securing the lid to the bowl (e.g., Fig. 1-3 and para 27);
Regarding claim 14: the fastening unit comprises a clip (e.g., clip 22) positioned for insertion of a first lip (e.g., pot rim 30b) extending radially from a perimeter of the top of the bowl and a second lip (e.g., rim of lid 40) extending radially from the lid (e.g., Fig. 1-3 and para 27); and
Regarding claim 15: a handle (e.g., handle 42) coupled to the lid wherein the handle is configured for grasping in a hand of a user for manipulating the lid (e.g., Fig. 1-2 and para 25a).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify McBean as suggested and taught by Schandel in order to reduce the mess and the potential spread of germs commonly associate with the use of conventional kitchen appliances.



Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBean in view of Roth and further in view of Schandel.
McBean discloses: 
Regarding claim 18:
a housing (e.g., warmer seen in Fig. 2) defining an interior space, the housing having a recess (e.g., reservoir 102) extending into an upper face thereof, the housing being configured for selectively positioning a thermal energy storage material in the interior space, the housing having an orifice (e.g., drain holes 106 seen in Fig. 2, orifice of drain or valve 118 seen in Fig. 3) positioned in the upper face between the recess and a circumference of the upper face wherein the orifice is configured for addition of the thermal energy storage material to the interior space (e.g., Fig. 1-3 and para 68 and 98-101), 
the recess being circularly shaped (e.g., Fig. 5); 
a panel (e.g., panel of drain or valve 118 seen in Fig. 3) hingedly engaged to the housing proximate to the orifice, the panel being configured for selectively engaging the housing for closing the orifice (e.g., Fig. 2-3 and para 68 and 99-101); 
a cutout (e.g., cutouts where thermostats 111, 113 are located) positioned in a lower face of the housing such that the cutout is positioned for draining the thermal energy storage material from the interior space (e.g., Fig. 2 and para 110); 
a plug (e.g., thermostats 111, 113) selectively engageable to the housing by insertion into the cutout such that the plug is positioned for closing the cutout (e.g., Fig. 2 and para 110); 
a bowl (e.g., large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) comprising a bottom (e.g., bottom of large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) having a lower sidewall (e.g., lower sidewall of large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) coupled thereto and extending therefrom, the lower sidewall having an upper sidewall (e.g., upper sidewall of large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) coupled thereto and extending therefrom defining a top of the bowl, the top being open wherein the top is configured for insertion of an article into the bowl, the lower sidewall being configured for inserting into the recess and for selectively engaging the housing, the bottom and the lower sidewall being integrally coupled together and comprising a material (e.g., glass/plastic of large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) such that the bottom and the lower sidewall of the bowl is configured for heat transfer between the thermal energy storage material and the article, the upper sidewall being insulated, the upper sidewall comprising an inner wall and an outer wall defining an internal space, the internal space being occupied by an insulator (e.g., the material of large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099) (e.g., Fig. 1-2 and para 98-99); 
a heating unit (e.g., electric heater 105) coupled to the housing and positioned adjacent to the recess wherein the heating unit is configured for selectively warming the bowl and the article positioned therein, the heating unit comprising a heating element (e.g., Fig. 2 and para 99).
McBean does not explicitly disclose a first connector and a second connector (as recited in claim 18).
However, Roth discloses:
Regarding claim 18:
a first connector (e.g., lip 43A, thread 45A, pin 47A) engaged to the lower sidewall (e.g., Fig. 8A-8C and para 55-58); 
a second connector (e.g., constricting member 43B, thread 45B, 47B) engaged to the housing within the recess, the second connector being complementary to the first connector such that the second connector is positioned for selectively engaging the first connector for coupling the bowl to the housing, the second connector comprising a track and the first connector comprising a tab such that the track is positioned for inserting the tab as the lower sidewall of the bowl is rotated within the recess (e.g., Fig. 8A-8C and para 55-58).
McBean in view of Roth does not explicitly disclose the housing is disc shaped and a lid (as recited in claim 18).
However, Schandel discloses:
Regarding claim 18: 
the housing being disc shaped (e.g., Fig. 1-3 and para 18), 
a lid (e.g., lid 40) selectively engageable to the bowl for closing the top, the lid being substantially transparent wherein the lid is configured for viewing the article positioned in the bowl (e.g., Fig. 1-3 and para 17); 
a fastening unit (e.g., clip 22) configured to be selectively engageable to the lid and the bowl for securing the lid to the bowl, the fastening unit comprising a clip positioned for insertion of a first lip extending radially from a perimeter of the top of the bowl and a second lip extending radially from the lid (e.g., Fig. 1-3 and para 27); 
a handle (e.g., handle 42) coupled to the lid wherein the handle is configured for grasping in a hand of a user for manipulating the lid (e.g., Fig. 1-2 and para 25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify McBean as suggested and taught by Roth in order to provide a convenient way to lock the components together
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify McBean in view of Roth as suggested and taught by Schandel in order to reduce the mess and the potential spread of germs commonly associate with the use of conventional kitchen appliances.
Response to Amendment
The amendment of 03/11/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving them. The remarks then address the prior art rejections. The remarks assert that claim 1 has been amended to clarify the structure of the invention and distinguish from the McBean reference. The remarks state that the bottom and lower sidewall are integrally coupled and transfer heat and that, in contrast, the upper sidewall is insulated having inner and outer walls defining an interior space occupied by an insulator. The remarks note that prior art patents are to be measured as anticipations by what is clearly and definitely expressed in them. The remarks then state that it is respectfully submitted McBean does not clearly and definitely disclose the limitations noted above and the interpretation of the reference as having the limitations is strained and faulty. The remarks continue, stating that McBean provides a single material such that there can be no outer wall and inner wall defining an interior space and there is a single wall of one material. Absent an improper subjective intent to establish rejection of the claim, nobody would reasonably interpret a glass bottle as having in inner wall and an outer wall defining an interior space such that McBean cannot anticipate or render obvious the claim limitations and claim 1 should be allowed and that, by virtue of dependence on claim 1, claims 2, 4, 5, 16, and 17 are believed to be allowable. However, the large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099 of McBean are made of glass/plastic as explained above and the interior and exterior walls of the large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099 have respective inner and outer edges corresponding to the inner and outer walls. In addition, the amendments to claim 1 recite that the internal space is occupied by an insulator, such that the glass/plastic within the walls of the large glass or plastic bottles 097, food jars 098, small glass or plastic bottles 099 corresponds to the insulator occupying the internal space as claimed.
The remarks then address claims 2-5 and 8-18 and assert that they are allowable for reasons discussed above with respect to claim 1. However, claim 1 is presently rejected as set forth and explained above and claims 2-5 and 8-18 are also presently rejected as set forth and explained above. The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        September 20, 2022